Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	Claims 15-16, 18, 20, 23-24, 30, 32, 34-35, 40, 43, 45-46, 48-50, and 60-62 are pending.
Applicant’s election without traverse of Group II (viral vectors comprising nucleic acids encoding p38ᵞ) in the reply filed on 7/14/20 remains in effect. Claims 15-16, 18, 20, 23-24, 40, 43, 45-46, 48-50, and 60-61 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 30, 32, 34-35, and 62 are under examination.

Withdrawn Rejections
The objection to the drawings is withdrawn.

 Maintained Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 30, 32, 34-35, and 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (US 20130224836; previously cited) in view of Avitzour (IDS 7/19/19 citation 27) and further in view of Stubbs (US 20080227131) and Jiang (previously cited). 
Regarding claim 30, Muramatsu is concerned with “a recombinant adeno-associated virus (rAAV) virion, which is capable of passing through a blood-brain barrier for transferring a gene of interest into a nervous system cell with high efficiency” (paragraph 1). One such embodiment is an rAAV comprising a nervous system cell-specific promoter sequence and a nucleotide sequence operably linked to the promoter sequence (paragraph 16; claim 1). This nervous system cell-specific promoter sequence meets the limitations of the instant “neural promoter” because such promoters are the same; compare the disclosed promoters of Muramatsu in claim 8 to the neural promoters of the instant specification at p.50, both of which disclose, e.g., NSE, CaMKII, Ta1, PDGF, GFAP, and myelin basic promoter. Muramatsu does not disclose the gene of interest being p38ᵞ.

Stubbs teaches a viral vector (claim 21) including AAV (claim 22) comprising a nucleotide encoding an isoform of p38 MAPK (claims 13 and 1) wherein the p38 isoform is p38ᵞ (claim 5) operably linked to a promoter (claim 15).
One of ordinary skill in the art at the time of filing would have found it obvious to combine such a nucleic acid sequence in a viral vector operably linked to a neural promoter as instantly claimed. 
As noted by the United States Supreme Court, if a person of ordinary skill can implement a predictable variation, § 103 likely bars its patentability. For the same reason, if a technique has been used in a method (e.g., Muramatsu’s method of operably linking a gene of interest to neural promoters), and a person of ordinary skill would recognize that it would function predictably for similar methods (e.g., where the gene of interest is the p38ᵞ of Avitzour) in the same way, using the technique is obvious unless its actual application is beyond his or her skill. KSR, 127 S. Ct. at 1740. "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82USPQ2d 1385, 1396 (2007).
In one case, one of ordinary skill in the art at the time of filing would have found the instant claim obvious as the instant claims are a simple substitution of one known element for another. The only difference between Muramatsu and the instant claim is in the identity of the operably linked gene: Muramatsu does not teach a p38ᵞ sequence that is at least 70% identical to instant sequence SEQ ID NO: 2. However, such a sequence was known in the art. Avitzour discloses a partial amino acid sequence for p38ᵞ (figure 1, including the C-terminal PDZ domain), but does not provide sufficient information to determine if the sequence is at least 70% identical to SEQ ID NO: 2. However, supporting figure 1, Avitzour teaches that the p38 subgroup contains four members and references Jiang (p.963 C2). Thus, one of ordinary skill in the art at the time of filing would have been aware that p38ᵞ had an amino acid 

    PNG
    media_image1.png
    468
    684
    media_image1.png
    Greyscale

Out of 367 amino acids, the sequence of Jiang differs only at residue 261 (Y vs N) and is therefore 99.73% identical to instant SEQ ID NO: 2, which meets the criteria of at least 70%. In other words, the claimed p38ᵞ molecule was already known in the art at the time of filing. It is noted that the specification states that p38ᵞ contains a PDZ interaction motif at the C-terminus (figure 1A; p. 43 L10-12). As the C-terminus of Jiang is identical to instant SEQ ID NO: 2, the molecules of Jiang as well as Avitzour also have a PDZ motif. By meeting all of the structural requirements of the claim, the property (phosphorylates tau at residue T205) is also present, as structure dictates function.
Further, Stubbs provides evidence that such a substitution would have been predictable. Muramatsu uses an AAV vector comprising the neural promoter and the gene. Stubbs teaches p38ᵞ may be operably linked to a promoter in an AAV vector.


A finding of obviousness may also be established where all the elements of the claim were included in the prior art, though not necessarily in a single prior art reference, with the only difference being the lack of actual combination of the elements in a single reference. As established above, the prior art included:
A p38ᵞ nucleic acid sequence at least 70% identical to instant SEQ ID NO: 2 (Avitzour/Jiang)
A p38ᵞ nucleic acid sequence operably linked to a promoter (Stubbs)
AAV vector comprising a promoter operably linked to a nucleic acid (Muramatsu/Stubbs)
Neural promoters operably linked to nucleic acids (Muramatsu)

Further, each known element merely performs the same function as it does separately:
AAV vectors transport and express a promoter/gene combination (Muramatsu/Stubbs)
Neural promoters specify expression of the operably linked gene to certain cells, e.g., neurons (Muramatsu)
A p38ᵞ nucleic acid encodes the p38ᵞ protein (Avitzour/Jiang/Stubbs)

Using known techniques, such as those in Muramatsu or Stubbs, one of ordinary skill in the art could have combined these elements and would have recognized the results were predictable because the AAV/neural promoter of Muramatsu is not limited to only the genes disclosed by Muramatsu, but would result in the transport and/or expression of any nucleic acid properly incorporated.
Thus, expressing p38ᵞ such as the D179A p38ᵞ mutant of Avitzour and/or Jiang in a known expression vector (Muramatsu) that has previously been used to express p38ᵞ (Stubbs) would have been obvious.
With respect to the instant limitation where the regulatory sequence is “for expressing the p38ᵞ…in neurons of the subject”, the viral expression vector as taught by Muramatsu is disclosed as 
With respect to the recitation of “for treating a neurological condition mediated by tau-dependent signaling complex in neurons of a subject”, it is noted that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). A composition which meets all of the structural limitations as set forth by the claims must necessarily also meet the functional or intended use limitations absent evidence to the contrary. Further, the claim body itself defines a complete invention and the intended use does not serve to distinguish the instantly claimed composition from a structurally identical composition that might be used for some other reason. However, it is noted that the composition of Muramatsu is disclosed as a treatment of Alzheimer’s disease (paragraph 105), which is one of the diseases to be treated by the instant composition (p.6), providing further evidence the composition could be used for such.
Regarding claim 32, these limitations are met as above.
Regarding claims 34 and 62, Avitzour teaches the D179A mutation generates a constitutively active p38ᵞ variant. With this additional mutation, the sequence is still 99.46% identical to instant SEQ ID NO: 2. As above, this was a known element at the time of filing which serves the same function as it does separately (encodes the protein) and would have been recognized as a predictable substitution (the construct of Muramatsu would have been capable of transporting/expressing this nucleic acid).
Regarding claim 35, the vector of Muramatsu is also AAV. Further, Stubbs teaches that when the vector is viral, it may be chosen from a finite list of alternatives including AAV (paragraph 46).
Therefore, claims 30, 32, 34-35, and 62 would have been obvious.

Response to Arguments
Applicant's arguments filed 12/8/21 have been fully considered but they are not persuasive.
Applicant argues that Avitzour, Stubbs, and Jiang do not provide a motivation to replace a promoter with a neural promoter. There need not be a strict teaching, suggestion, or motivation in order to 
Applicant argues that the composition as combined in the prior art would have been contraindicated because the composition would have been expected to hyperphosphorylate tau, which can lead to dysfunction of the neurons. Applicant argues that the artisan at the time of filing would have expected p38ᵞ expression to lead to “unwanted and potentially uncontrolled phosphorylation of tau, leading to neural dysfunction and possibly cell death” (remarks 12/8/21 p.5). This argument appears to be directed at an intended use for the composition, where these results are “unwanted”. However, this is unpersuasive because there are no method claims currently being examined. Moreover, this argument does not address the rejection itself: that the composition achieves a predictable result, even if that result is not a therapeutic one. The combination of elements works as one of ordinary skill in the art at the time of filing would have expected them to work, e.g., that operably linking the known nucleic acid to a known promoter in a known vector using known techniques results in expression of the protein in neurons. The rejection addresses the claim language reciting the intended use of “for treating” and as articulated in the rejection, this use does not distinguish the composition itself. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant’s argument does not point out any portion of the rejection which was not known in the prior art at the time of filing, only arguing that the expected result might be “unwanted” in certain situations. However, as the claims are not method claims, the composition is not limited to those uses and the prior art makes obvious a structurally identical composition. A failure to recognize a potential use for that composition does not make the composition itself non-obvious.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045.  The examiner can normally be reached on M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Adam Weidner/Primary Examiner, Art Unit 1649